Citation Nr: 0909642	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  06-28 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased initial rating for migraine 
headaches, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for posttraumatic 
neuropathy, left eye, with diplopia, currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk



INTRODUCTION

The Veteran served on active duty from March 1964 to December 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that awarded 
service connection for migraine headaches with a 10 percent 
disability rating, effective March 24, 2005, and the November 
2005 rating decision that continued a 30 percent rating for 
posttraumatic neuropathy, left eye, with diplopia.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claims for entitlement to an increased initial rating 
for migraine headaches and an increased rating for 
posttraumatic neuropathy, left eye, with diplopia.  VA's duty 
to assist includes a duty to provide a medical examination or 
obtain a medical opinion only when it is deemed necessary to 
make a decision on the claims.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. App. 
69 (1995).  

Regarding the Veteran's claim for an increased rating for 
posttraumatic neuropathy, left eye, with diplopia, the 
Veteran was last afforded relevant VA examination in July 
2005.  When available evidence is too old for an adequate 
evaluation of the Veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Although the Veteran's 
examination is not unduly remote, in a March 2009 statement, 
the Veteran's representative indicated that the Veteran's 
condition had worsened since the date of the last examination 
and continued to worsen.  Because there may have been a 
significant change in the Veteran's condition, the Board 
finds that a new examination is in order.

Regarding the Veteran's claim for an increased initial rating 
for migraine headaches, while the Veteran was not afforded a 
specific VA examination for migraine headaches, migraine 
headaches were referenced in the July 2005 neurological 
examination.  However, to the extent this examination 
considered the Veteran's headaches, the Board finds that the 
examiner's remark that the Veteran's headaches required him 
to lie down was inconsistent with his subsequent comment that 
the headaches did not "sound as if they have been 
prostrating."  The Board further notes that in his September 
2006 Substantive Appeal, the Veteran's statement that "his 
headaches are quite debilitating," clearly implies the 
assertion that this disability has also worsened since 
previous examination.  Consequently, based on all of the 
foregoing, the Board finds that the Veteran should also be 
afforded a new examination to determine the current nature 
and severity of his service-connected migraine headaches.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
examination to determine the severity 
of his service-connected migraine 
headaches.  The claims folder should be 
reviewed by the examiner and the 
examination report should note that 
review.  

2.  Schedule the Veteran for a 
neurological examination to determine 
the severity of his service-connected 
posttraumatic neuropathy, left eye, 
with diplopia.  The claims folder 
should be reviewed by the examiner and 
the examination report should note that 
review.  
 
3.  Then, readjudicate the claims for 
an increased initial rating for 
migraine headaches and an increased 
rating for posttraumatic neuropathy, 
left eye, with diplopia.  If any 
decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or  
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



